          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

DEVON J. ROSS,

      Plaintiff,

v.                                          Case No. 4:19cv83-MW/HTC

JAMES FEAD
and
CAPTAIN WILSON,

     Defendants.
___________________________/

                    ORDER ACCEPTING AND ADOPTING
                     REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 13. Upon consideration, no objections having

been filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “This action is DISMISSED

without prejudice under 28 U.S.C. § 1915(A)(b)(1) and § 1915(e)(2)(B)(ii) for




                                        1
Plaintiff’s failure to state a claim on which relief may be granted.” The Clerk shall

close the file.

       SO ORDERED on July 2, 2019.

                                       s/Mark E. Walker                 ____
                                       Chief United States District Judge




                                         2
